IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20279
                         Summary Calendar


DANIEL COSTANCIO,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-1025
                       --------------------
                         December 1, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Daniel Costancio appeals the district court’s decision

affirming the determination by the Commissioner of Social

Security that Costancio is not disabled within the meaning of the

Social Security Act.   Costancio argues that the administrative

law judge (ALJ) erred in relying solely on the opinion of

Dr. Steven Goldstein who is not a psychiatrist and who did not

examine Costancio.   Costancio’s argument lacks merit as the ALJ

determined that Costancio was not disabled after considering all




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20279
                                 -2-

of Costancio’s medical records, as well as the testimony of

Costancio, Dr. Goldstein, and Pamela Lewis, a vocational expert.

     Costancio argues that the ALJ erred in rejecting his

subjective complaints.   The ALJ’s determination that Costancio’s

subjective complaints were not credible is supported by the

medical evidence, which indicated normal neurological findings,

no clinical diagnosis of blackouts, the lack of medication for

muscle spasms, and Costancio’s own testimony concerning his daily

activities.   It is within the province of the ALJ to make

credibility determinations concerning testimony at administrative

hearings.   See Newton v. Apfel, 209 F.3d 448, 458 (5th Cir.

2000); Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994).

     Costancio argues that the ALJ erred in determining that he

could perform certain light, unskilled jobs that exist in the

national economy.   In view of the ALJ’s determination that

Costancio’s complaints of blackouts were not supported by the

medical evidence and the ALJ’s determination that Dr. Barry F.

Gritz’s global assessment of functioning (GAF) score of 39 was

inconsistent with Costancio’s daily activities, the ALJ did not

err in disregarding the vocational expert’s answer to the

hypothetical question concerning whether an individual with a

history of blackouts and a GAF score of 39 would be able to

perform any jobs in the national economy.   The ALJ did not err in

determining that based on Costancio’s residual functional

capacity, he could perform certain light, unskilled jobs that

exist in the national economy.    See Muse v. Sullivan, 925 F.2d
785, 789 (5th Cir. 1991).
            No. 00-20279
                 -3-

AFFIRMED.